Citation Nr: 1742920	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot numbness, to include as secondary to a service-connected total left knee replacement. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected total left knee replacement. 

3.  Entitlement to service connection for a left great toe disability, to include as secondary to a service-connected total left knee replacement.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims for service connection. 

The Veteran presented testimony at a Travel Board hearing before the Board in November 2015.  A transcript of that hearing is of record. 

In July 2016, the Board remanded the claims for further development, to include scheduling a VA examination and acquiring additional medical opinions with regard to the etiology of the claimed disabilities.   The Board finds that the RO has substantially accomplished the requested development and the claims are appropriately before the Board for appellate adjudication. 


FINDINGS OF FACT

1.  The Veteran's claimed bilateral foot numbness disability did not have its onset during active service or within one year thereafter, is not shown to be due to any disease or injury incurred in or aggravated by service, and is not shown to be due to or aggravated by a service-connected left knee disability.

2.  The Veteran's claimed right knee disability did not have its onset during active service or within one year thereafter, is not shown to be due to any disease or injury incurred in or aggravated by service, and is not shown to be due to or aggravated by a service-connected left knee disability.

3.  The Veteran's claimed left big toe disability did not have its onset during active service or within one year thereafter, is not shown to be due to any disease or injury incurred in or aggravated by service, and is not shown to be due to or aggravated by a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot numbness, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

2.  The criteria for service connection for a right knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

3.  The criteria for service connection for a left big toe disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Generally, to prevail on a claim of service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic disabilities, such as diabetes mellitus or arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

The Board must determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has claimed that a bilateral foot disability, claimed as foot numbness; right knee disability; and left great toe disability, are due to, or secondary, to a service-connect left knee disability.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

While the Veteran claims that foot, right knee, and left toe disabilities are caused by compensating for a service-connected left knee disability, the competent medical evidence, to include VA examinations and medical records, does not show any etiological relationship between the claimed disabilities and the service-connected left knee disability.  Therefore, the Board finds that the preponderance of evidence is against the claims for service-connection for bilateral foot, right knee, and left toe disabilities, and the claims must be denied. 

In the course of the claims period the Veteran attended examinations to assess the nature and etiology of the claimed disabilities in October 2010 and August 2016, with an addendum opinion obtained in December 2016.  The Board will address the opinions of the with regard to all three claimed disabilities. 

In an October 2010 VA examination, the Veteran complained about bilateral foot and leg numbness and pain.  The Veteran stated that he began having bilateral foot numbness immediately following a total left knee replacement in 2007, and that the pain and numbness had persisted to the present.  After examination of the Veteran, and a thorough review of the medical records, the VA examiner concluded that the Veteran's bilateral foot numbness and pain was less likely than not due to a left knee disability, or residuals of a left knee surgery.  The VA examiner noted that there was a sizable temporal gap between the Veteran's 2007 knee surgery and record of the first complaint of numbness in 2009.  Additionally, the examiner noted several potential intervening causes of the pain to include emergency room visit for a left foot injury, and riding a tractor, which were all more temporally proximate than that of the Veteran's surgery. 

In an October 2010 VA examination, the VA examiner also examined the Veteran's claimed right knee disability, which was ultimately diagnosed as degenerative joint disease (DJD) of the right knee.  The Veteran noted that he started experiencing right knee pain in February 2009, and had been hospitalized in 2010 for a rupture.  However, when providing an opinion, the VA examiner ultimately could not opine on whether any right knee disability was due to the service-connected left knee disability.  The examiner noted that while a correlation i\was unclear, patients who undergo one knee replacement sometimes end up replacing the contralateral knee.  In this case, the examiner recommend surgical intervention for the right knee. 

In a January 2013 VA examination, the VA examiner mistakenly examined and opined upon the right great toe, as opposed to the claimed left toe disability.  While the Board recognizes that opinion yielded a positive opinion with regard to the Veteran's right great toe, that conclusion is not probative with regards to the Veteran's claim, which is for the great toe on the left foot. 

In an August 2016 addendum opinion and examination, the Veteran was again provided a VA examination with regard to the claimed disabilities, and a comprehensive opinion was provided with regard to the nature and etiology of the claimed disabilities.  With regard to the claim for bilateral foot numbness and pain, the examiner diagnosed bilateral polyneuropathy of the lower extremities.  However, the examiner noted that condition was not etiologically connected to the service-connected left knee disability.  The examiner noted that osteoarthritis did not cause polyneuropathy, and that there was no evidence that condition was caused by a nerve blockage due to the left knee surgery.  The examiner further concluded that the foot condition was also not aggravated by the service-connected left knee disability as there was no evidence of aggravation beyond the natural progression of polyneuropathy of the feet. 

The VA examiner also noted that the Veteran's bilateral foot condition was also not etiologically related to any event or injury during active service.  The examiner reported that a review of the service medical records, and post service medical records, showed no evidence of complaint or treatment of a foot condition, to include numbness or pain.  Therefore, it was less likely than not that any foot condition was incurred or aggravated during service. 

With regard to the claim for a right knee disability, the August 2016 examiner also opined that disability was not caused or aggravated by the service-connected left knee disability.  The examiner explicitly noted several credible and established medical sources to include the National Institute of Health that, in essence, demonstrated that a disability in one knee does not cause disability of the contralateral knee, due to favoring of one side.  The examiner ultimately noted that the Veteran's right knee disability was more likely than not due to his progressive age and obesity.  With specific regard to aggravation, the VA examiner comprehensively noted that the severity of the right knee was accountable by the age and the relative weight of the Veteran and did not fall outside the natural progression of such a disability.   

The examiner also noted that there was no competent medical evidence to support any etiological connection between active service and a right knee disability.  The VA examiner noted that, like the Veteran's claim for a foot disability, the Veteran's service medical records dud not demonstrate any complaints or treatment for a right knee disability.  It is the Veteran's own contention that his right knee disability is only due to favoring his left knee through the years, and he has not asserted that a right knee condition started or was due to active service.  Therefore, the Board finds that service connection for a right knee disability on a direct basis is not established. 

Finally, in the August 2016 VA examination and opinion, the VA examiner also concluded that the Veteran's osteoarthritis of the left great toe was not due to or aggravated by the service-connected left knee disability.  The examiner again noted an exhaustive analysis of the Veteran's medical history with regard to the left great toe and ultimately diagnosed osteoarthritis of the left great toe.  However, in reviewing the medical records, the examiner ultimately concluded that there is no established medical literature that connected a knee disability to great toe arthritis.  Again, the examiner cited an array of medical treatises and literature to include noting the National Institute of Health, while noting that osteoarthritis is very typical when considering key risk factors such as the Veteran's age and weight.  The examiner also noted that aggravation was not a factor as the severity of the left great toe condition had not increased past the baseline of the disability, or its natural progression.  The examiner cited treatment notes from the Veteran's podiatrist, noting relief of the condition as the Veteran was switched to larger orthotics.  

As part of the final analysis, the VA examiner also noted that the Veteran's left toe condition was also not related to active service.  The Board notes that not only has the Veteran not asserted that any left great toe condition was due to any aspect of active duty, the examiner noted that a review of the service records demonstrated no complaint or treatment for any related condition during service or directly after service.  Therefore, the Board finds that service connection a direct basis cannot be established for any left great toe disability.

The Board finds that the VA examinations and opinions of record have high probative value and are dispositive of the claims for service connection for a right knee disability, left great toe disability, and bilateral foot disability, to include pain and numbness.  The examination reports demonstrate a complete review of the available medical evidence of record, and provide a comprehensive analysis of the Veteran's disabilities, with competent and adequate rationales from medical treatises and authorities.  A further review of the evidence of record, to include the service medical records and post-service medical records shows no additional findings that speak to the specific etiology of the claimed disabilities.  The Board acknowledges that earlier examinations demonstrated inconclusive determinations with regard to the etiology of a right knee disability.  However, the most recent examination and opinion provides an opinion that it is not at least as likely as not related to the service-connected left knee disability.  The examiner provided the opinion and supported the opinions with an adequate analysis the Veteran's medical history and medical literature.  The Board finds the most recent examination and opinion to be the most persuasive opinion because it was thorough and provided by an examiner with appropriate training and expertise.

The Board acknowledges that the Veteran has contended that since his left knee surgery, he began experiencing disabilities of the right knee, lower extremities, and left great toe, to especially include numbness in the feet.  With specific regard to the claimed numbness, he has asserted that after his left knee surgery, that he experienced immediate numbness after waking up, and that numbness has continued to the present.  However, the Board finds the Veteran's lay statements are outweighed by the probative medical evidence of record, specifically, that of the August 2016 VA examiner which noted that the Veteran's polyneuropathy in the feet, has no etiological connection to knee surgery, and that there was no established medical literature that connected arthritis of the knee with polyneuropathy.  With specific regard to the Veteran's surgery, the examiner noted that post-operation notes from October 2007 noted normal (intact) sensation following surgery, with no complaints of numbness.  The examiner stated that if the surgery caused the claimed numbness, that the hematoma would have to be so large as to damage the bilateral L5 and S1 nerve roots, and there was no evidence of such a blockage.  Therefore, in light of the medical evidence, the Board must find the medical analysis from the VA examiner more probative.  Consequently, the Board finds that service connection is not warranted for any of the disabilities claimed by the Veteran, to include of the left great toe, right knee, and feet. 

A review of the post-service medical records shows no complaint or treatment of the disabilities claimed for the right knee, left great toe, or foot numbness, within one year after separation from service.  While the Board acknowledges that arthritis is among the chronic disease identified under C.F.R. § 3.309 as subject to presumptive service connection and continuity of symptomatology, there is no competent evidence that the claimed disabilities arose within the one year presumptive period after the Veteran's separation from service in 1970.   In fact, evidence of complaints and treatment for those disabilities did not arise until decades after the Veteran separated from service.  Therefore, establishing service connection presumptively under this code is precluded.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a left great toe disability, bilateral foot disability, and a right knee disability, to include as secondary to service-connected left knee disability, and the claims must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability, is denied. 

Entitlement to service connection for a left great toe disability, is denied.

Entitlement to service connection for bilateral foot disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


